 156DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal No. 716,International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers ofAmericaandJoe R.Norman Contractors, Inc.Case 25-CC-152January 15, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn July 21, 1967, Trial Examiner William Seagleissued hisDecision in the above-entitled proceed-ing, findingthat Respondent had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed inits entirety, as set forth in the attached Trial Ex-aminer'sDecision. Thereafter, the General Coun-sel filed exceptions to the Trial Examiner's Deci-sionand a supporting brief. The Respondent fileda brief in answer to the General Counsel's excep-tions.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelationsBoard has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and theentire record in the case, and hereby adopts thefindings,conclusions, and recommendations of theTrial Examiner.FINDINGS OF FACT1.THE EMPLOYERSINVOLVEDJoe R. Norman Contractors, Inc. (hereinafter referredto as Norman),is anIndiana corporation whose principaloffice is located at 2045 West 60th Street, Indianapolis,Indiana.Norman is engaged in business as a contractorin street and highway construction. During the year 1966,Norman had gross receipts in excess of $500,000, andpurchased clay pipe of a value in excess of $50,000, thesaid pipe being shipped to its place of businessin Indi-anapolis,Indiana, from points in the State of Ohio.The Hunt Paving Co., Inc. (hereinafter referred to asHunt),is alsoan Indiana corporation whose principal of-fice and place of business is at 3421 West Kelly Street,Indianapolis, Indiana.Hunt, which is a wholly ownedsubsidiary of Huber, Hunt & Nichols Company,is alsoengaged in business as a contractor, in street and highwayconstruction. In the course of a year, the total volume ofHunt's business exceeds $500,000. Hunt's purchase ofmaterials directly from outside the State of Indiana ex-ceeds $50,000 a year. Hunt also performs work onFederal highways financed with Federal funds, and forthe performance of this work receives in excess of$50,000 a year.Arthur Williams is an individual who is a gasoline ser-vice station operator and who is engaged in contract haul-ing underthe name of A. E. Williams Trucking.II.THE LABOR ORGANIZATIONS INVOLVEDTheRespondent,LocalNo. 716, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (hereinafter referred to as Local716 or as the Teamsters), is a labor organization withinthe meaning of Section 2(5) of the Act.Local 103, International Union of Operating En-gineers,AFL-CIO (hereinafter referred to as the Operat-ing Engineers), is a labor organization within themeaningof Section 2(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the complaint herein be, and it hereby is,dismissed in its entirety.TRIAL EXAMINER'S DECISIONWILLIAM SEAGLE, Trial Examiner: Upon a charge filedon March 31, 1967, an amended charge filed on April 20,1967, and a complaint and an amended complaint issued,respectively, on April 26, 1967, and May 9, 1967, Iheard this case at Indianapolis, Indiana, on May 17 and18, 1967.Itwas alleged in the complaint, as amended, that theRespondent Union had violated Section 8(b)(4)(i) and(ii)(B) of the Act.Subsequent to the hearing counsel for the GeneralCounsel and for the Respondent filed briefs with me.Upon the record so made, and in view of my observa-tion of the demeanor of the witnesses, I hereby make thefollowing:III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Nature of the DisputeHunt had a contract with the city of Indianapolis, Indi-ana, which was dated June 23, 1966, and which providedfor the reconstruction of West Morris Street from Shef-field to Harding Street in that city (the work under thecontract will be referred to hereinafter as the MorrisStreet job). The work to be performed under the contractincluded the removal of the old street pavement, therebuilding of the underground structures, such as thesewers, the relaying of a new subbase, and the putting inof the new concrete.Hunt chose to subcontract to Norman what is knownin the trade as the "roughout" - the tearing out of the oldstreet and the removal of the concrete. This contract wasdated January 16, 1967, and for performing the workunder it Norman was to receive $29,242.50. Norman alsohad other jobs in the Indianapolis area which were activeat the time. One job was at Lafeyette Square, and anotherwas at U.S. Highway 52 and 38th Street, the latter in-volving the construction of a shopping center.Norman began work on the Morris Street job on March2, 1967. Norman's heavy equipment consisting of bull-169 NLRB No. 48 LOCAL NO. 716 (NORMAN CONTRACTORS, INC.)157dozers, graders, earth movers, and cranes were movedfrom its yard to the Morris Street job by means of a low-boy tractor and trailer especially designed for movingheavy machinery, and after the equipment had beenmoved to the jobsite, the lowboy was returned to the Nor-man yard. When it was necessary to move equipmentwith the lowboy, it was operated by one Charles Hines,who is a member of Local 103 of the Operating En-gineers. The rest of Hines' time was spent in his ordinaryduties as an operating engineer. Norman was a party totwo agreements with the Operating Engineers, and, ap-parently, also had a contract with the Laborers Union.'Norman did not have any contract with the Respondent,Local 716 of the Teamsters, but it appears that about 4years ago Norman worked out an informal understandingwith a representative of the Teamsters that his lowboycould be handled by a member of the Operating En-gineers.The removal of the pavement on the Morris Street jobrequired, of course, the use of dump trucks. As Normanhad no dump trucks of his own, it hired a number of themfrom Williams.Williams' dump trucks, which did notnumber more than six, are stationed at the gasoline ser-vice station owned by him, and at least one of his drivers,Claude F. Coy, also worked at this gasoline service sta-tion.Norman testified that he paid Williams by the hourfor the use of his trucks, and that the dri vers were paid bythe hour by Williams for driving the trucks. Williams sentone truck to the Morris Street job, however, which wasdriven by one Cordell George, an owner-driver, who waspaid $8.50 an hour by Norman for the use of his truck. Inaddition, Norman itself hired another truck from one Al-bert Summers, another owner-driver, who was also paid$8.50 an hour by Norman for the use of his truck. All thetrucks, whether supplied by Williams, Cordell George, orAlbert Summers, while operating on the Morris Streetjob, were under the direct supervision of Delbert Soots,Norman's superintendent on the Morris Street job.Hunt had a contract with Local 716 of the Teamsters.Article VI of the contract provided as follows:Section 1. This Agreement shall bind all subcon-tractorswhile working for the Employer who is aparty to this Agreement. Any Employer who subletsany of his work on any project he has in the territorycovered by this Agreement must let same subject tothis Agreement.Section 2. Should any employee of any sub-con-tractor be paid less than the rates provided herein,then the signatory Employer shall be required toreimburse such employees for any deficiencies inrate which accrue.It is these provisions of the contract between Hunt andLocal 716 that precipitated the controversy in the presentcase. On or about March 20, James R. Roberts, a busi-ness agent of Local 716, was at a location known as theShumaker dumps and he checked some of the truckswhich were coming in to dump broken concrete. In thecourse of his doing so, he received complaints from anumber of the Williams dump truck drivers, who includedAllan Danehy, ' Claude F. Coy, and Harry James, thatthey were being paid only at the rate of $2.70 an hour.Roberts told the drivers that they were not receivingproper pay, since the union scale was $3.34 an hour. Theunion scale also required owner-drivers to be paid $9.14an hour. In addition, union employers were required tomake payments into the Union's health and welfare fund.Although the truckdrivers supplied by Williams weremembers of Local 716, Williams made no payments intothe Union's health and welfare fund.Roberts reported what he had learned from thetruckdrivers to Harry E. Poling, who was not only a busi-ness agent but also secretary-treasurer of the Union. OnFriday, March 24, Poling and Roberts went to see Gil-bert Staley, the vice president and general manager ofHunt, but Staley was not in his office, being on anotherHunt job in western Indiana. Staley's assistant and officemanager, whose name was Robert Lutz, was in the office,however, and Poling told Lutz that there were someproblems on the Morris Street job about which theywanted to talk to Staley. Lutz suggested that the businessagents come in the following Monday and discuss theproblem with Staley. Poling and Roberts assured Lutzthat they would wait until Monday, since the Union hadgood relations with Hunt. Immediately after the businessagents left Lutz telephoned Staley at the job in westernIndiana, and told him about the visit of the Teamstersbusiness agents.On Monday morning, March 27, Poling telephoned toStaley and told him that the truckdrivers on the MorrisStreet job were not receiving union wages and were notworking under union conditions. Staley declared that hehad not been aware of any such problem on the job butpromised to look into the situation. That same morningRoberts also paid a brief visit to Staley's office duringwhich he called the latter's attention to the violation ofthe provisions of article VI of the contract between Huntand the Union, and told Staley that either Hunt, Normanor Williams - "one of the three," as he put it - would haveto pay the difference between what the truckdrivers werebeing paid and what the union scale required. Staleypromised to contact Norman and Williams, and to giveRoberts an answer.After leaving Staley's office, Roberts went to Williams'gasoline service station, and told the latter practicallywhat he had just told Staley. Williams asked Roberts forthe names of the truckdrivers who were complaining butRoberts declined to comply with this request, in order toprotect them, and remarked to Roberts that he knew hewas not paying the union scale. Williams assured Robertsthat he would pay the union scale, and the latter left.Roberts returned to his office, and telephoned Normanthree or four times, in order to call the attention of thelatter also to the failure to pay the truckdrivers in ac-cordance with the union scale. Roberts was, however,unable to reach Norman that day. In the afternoon of thatday, Roberts and Poling went to the Morris Street job tocheck with the drivers whether they were being paid inaccordance with the union scale. Roberts and Polingwalked in different directions over the jobsite. Poling didnot see anybody, but Roberts encountered Claude Coy,one of the truckdrivers. Although Roberts told Coy thathe would shut the job down, Coy worked the remainderof that day.The next day, which was Tuesday, March 28, it rainedand very little, if any, work was done on the Morris Streetjob.That day Norman finally returned Roberts'telephone calls of the previous day but the conversationtAlthough Norman produced at the hearing his agreements with theOperating Engineers, he did not produce any agreement with the LaborersUnion He referred to the Laborers agreement which the Union was at-tempting to negotiate as "the one they were trying to tie me down with." 158DECISIONSOF NATIONALLABOR RELATIONS BOARDwas rather acrimonious. When Roberts told Norman thatthe truckdrivers were not being paid in accordance withthe unionscale,the latter remarked that "he could notcare less." Roberts then declared that the Morris Streetjob would be shut down until the truckdrivers were paidin accordance with the contract between Hunt and theUnion. But Norman's responsewas to remark: "Well, Iheard by the grapevine that you were after the lowboydriver." Roberts' rejoinder to this was an echo of Nor-man's previous remark: "I couldn't care less whether youever signan agreementwith me or not, with our union."On Wednesday, March 29, both Poling and Robertswent out to the Morris Street job, and this time theyfound a number of the truckdrivers there, includingClaude Coy and Albert Summers. They talked to themand pulled them off the job, although not without somedifficulty at least insofar as Claude Coy was concerned.Coy already had a load in his dump truck, and a bulldozerwas goingfull blast. Roberts had to jump on the runningboard of Coy's truck to tell him that the job was shutdown. Coy dumped his load, but also made a telephonecall to tell Art Williams that the job was shut down andthatNorman had lied to him the night before. AlbertSummers also called Norman to tell him that he hadwasted his gas to go out to the job. Thereupon Normanasked to talk to Roberts, and when the latter got on thetelephone asked "What the hell is the matter?" WhenRoberts replied that the truckdrivers were not gettingwhat the contract called for, Norman said to Roberts:"I'll see you S.O.B.'s in court." While Roberts was en-gaged in shuttingthe job down, he was approached byDelbert Soots, Norman's superintendent, who askedRoberts why he was shutting the job down. Roberts ex-plainedthat the drivers were not being paid in accordancewith the unionscale, and that his efforts with Staley, Nor-man, and Williams to get the matter corrected had beenwithout success. When Roberts took the truckdrivers offthe job on March 29, their work was almost completed.Indeed, the next day Norman's equipment was removedfrom the job. There is nothing to show, however, thatRoberts knew how close to completion the job was.Under the date of April 4, four of the truckdrivers,Harvey James Lawson, Allen Ray Danehy, Claude F.Coy, and AlbertSummerssigned a grievance againstHunt. It was prepared by Poling and taken down to Wil-liams'garage by Roberts in order to secure the signaturesof the truckdrivers. The grievance, which was addressedto Hunt as the employer, read as follows:You have sub-contracted certain work on your jobatMorris and Harding Streets, and the sub-contrac-tors have not paid employees per the contract thatyou signed; so we are holding you responsible forany differences as paid by this sub-contractor andthat required to be paid under the contract with you,all per Article V I.After Staley received the grievance, he called Normanabout it insofar as it concerned Albert Summers. Ap-parently, Norman conceded that Summers had been paidless than theunion scalerequired, and on April 10 Staleyissued a check in the amount of $56.64 to Summers.Staley also asked Norman to check with Williams as towhether his truckdrivers had been paid in accordancewith the union scale. Williams then called Staley and toldthe latter that the three truckdrivers concerned had beenpaid in accordance with the union scale and that "they didnot know what they were signing when they signed thegrievance." Staley thereupon demanded a written state-ment from the drivers to this effect. As Staley testified, hetoldWilliams, he did not want "a bunch of verbal guff."The three drivers, Lawson, Danehy, and Coy compliedwith this suggestion by signing a letter to Hunt under dateof April 10, 1967, in which they certified as follows:We the undersigned have worked as truck driversforA. E. Williams Trucking on the West MorrisStreet project.We further state that we have been paid at the rateof $3.34 per hour for all hours which we worked onthis project.Local 716 was not satisfied with the recantation of thethree truckdrivers, and pursued the grievance further. Ed-ward T. Carlson, the president of Local 716, wrote toStaley under date of April 19, requesting that he obtainfrom Williams and Norman photocopies of checks andpayroll records relating to the truckdrivers. Staley for-warded this letter to Norman, but Carlson also wrotesimilar letters directly toWilliams and Norman. Theseletterswere ignored by the recipients. Williams paid hisdrivers, apparently partly in cash and partly by check.Consequently, the production of his checks would nothave been conclusive. But neither Williams nor Normanever produced any of their payroll records, and Staleypursued the matter no further. Consequently, Local 716filed an unfair labor practice charge against Hunt on May12.The charge was based upon the failure of Hunt toprocess the Union's grievance properly.It is the contention of the General Counsel that Polingand Roberts were not merely seeking to force Normanand Williams to pay the truckdrivers in accordance withthe requirements of the union contract. Counsel for theGeneral Counsel submits that Poling and Roberts wereafter Norman's lowboy operator, who was a member ofthe Operating Engineers rather than of the Teamsters."All of the General Counsel's witnesses, a driver, an en-trepreneur, a foreman and two businessmen testified thatRoberts gave the lowboy as the bone of contentionbetween the Respondent and Norman," he declares.Presumably, the driver is Coy, the entreprenuer is Wil-liams, the foreman is Soots, and the two businessmen areStaley and Norman.It is not quite true, however, thatallof these witnessesmade the lowboy the bone of contention between theUnion and Norman. In fact, Coy never so much as men-tioned the lowboy in his testimony. Coy testified thatwhen he asked Roberts why he was shutting down thejob, the latter replied it was "on account of something thatthey wouldn't sign a contract with 716, this Joe Normanwouldn't." Coy did not specify, therefore, that the con-tract was to cover the lowboy; he could have been refer-ring just as well to a contract that would covertruckdrivers. Norman, too, did not testify that either Pol-ing or Roberts demanded from himdirectlythat he put ateamster on his lowboy; Norman testified rather to whatStaley reported to him about the Union's objectives inconversations that he had with the latter. In these conver-sations Staley did mention that Poling and Roberts wereafter his lowboy operator. But when Norman was testify-ing as to what either Poling or Roberts said to himdirectly he failed to mention the lowboy specifically, andgave testimony that was highly ambiguous.When testimony was adduced to the effect that Polingand Roberts were after the lowboy operator, it seemed tocome only in subsequent stages of the witnesses'testimony, and to be the result of at least some prompting. LOCAL NO. 716 (NORMAN CONTRACTORS, INC.)159Thus, when Williams was first asked to relate whatRoberts told him in reply to his question as to what thesource of the trouble was, he testified that Robertsreplied: "Well, Art, Joe Norman isn't right with Local716, and we can't perform work for him until he gets rightwith them.'"' But, after being invited to be more specific,Norman further testified that when he pointed out toRoberts that the truckdrivers were already union people,Roberts observed: "Joe had a lowboy that he operatesand that should be operated by one of our members."This plainly is the statement of an argument rather thanthe statement of a demand. Similarly, Norman, when hewas testifying concerning what Staley told him aboutRoberts' visit to him, merely testified that Staley relatedto him that Roberts had said that "I was going to have tosign a Teamsters agreement for the trucks hauling on thatjob," and that he then pointed out to Staley that his truckswere rental trucks, and that he could see no reason, there-fore, for dealing with the Teamsters. Staley, too, workedup only gradually to the lowboy operator, and even whenhe reached this point left it in a considerable degree ofambiguity. Staley, when first asked to relate his conversa-tion with Roberts during the latter's visit to him, testifiedthat in the lengthy discussion that ensued the theme wasthat "Norman had never worked with them and was notsignatory to their agreement and they questioned if hewas abiding by the agreement with us." It was only whenStaley was invited to recall anything else that Roberts hadsaid on this occasion that he testified that later on in theconversation Roberts said that "if Norman did not getright and sign up an agreement with him and work someof their peoplewhen necessaryon this lowboy andsoforththat he was going to have to shut the job down"[emphasis supplied]. This seems to make the lowboy anafterthought rather than "the bone of contention."Specificallyasked to state whether Roberts hadrequested him to do anything, Staley testified only thatRoberts had said that "they would like to see Norman getright with the Teamsters Union." Moreover, when Staleylater calledNorman to tell him about Roberts' visit,Staley merely told Norman in general terms that "they(the union business agents) were complaining about hisrelationship out there."The need for prompting usually betokens a laggardmemory, and there can be little doubt that the principalwitnesses for the General Counsel possessed wretchedmemories, so far as the contents of conversations, thesequence of events, and the fixing of dates are concerned.This obviously detracts from the reliability of theirtestimony. The uncertainty of their memories was dis-played, moreover, in their testimony concerning the cru-cial issues, particularly those involving the lowboy.Staley, for instance, prefaced his testimony relating towhat Roberts said to him during the visit to his office byremarking that "It's hard to remember exact wording..."Asked whether Williams was mentioned in this conver-sation, Staley prefaced his testimony by declaring: "It'shard for me to recall." As for Norman, he also revealednot only an infirmity of memory but a marked degree ofincoherence in testifying about the events in which he hadbeen involved. Norman could not remember, for in-stance, whether in, a particular telephone conversation hehad spoken to Poling or Roberts, and, although he couldremember that in this conversation he had said"something that wasn't too nice," he could not rememberjust what it was.Poor memories are, to be sure, a common testimonialphenomenon. All of the General Counsel's witnesses aremore seriously discredited by the way they handled theUnion's complaint that the truckdrivers were not beingpaid in accordance with contract requirements. Except inthe case of Albert Summers, Staley evaded the issue, andto the very end Williams and Norman failed to produceany payroll records which could have settled the con-troversy.Moreover, Norman, Staley, and the individualtruckdrivers, lent themselves to a maneuver which callsthe truthfulness of their testimony into question. Coy cer-tainly did not inspire confidence in his credibility as awitness when he signed the grievance that he had notbeen paid in accordance with the union scale and then atthe request of Staley certified to the contrary. It is ap-parent that he was not telling the truth either on the firstor the second occasion. Moreover, the fact that Staleyoverlooked the contradiction, and regarded the retractionas a satisfactory disposition of the controversy, becauseitwas not mere "verbal guff," betokens a certain disin-genuousness that also detracts from his credit as a wit-ness.There are, moreover, other aspects of Staley'stestimony which are disquieting. I find it rather difficultto believe his testimony that he did not know or evensuspect before Roberts told him that Art Williams' truckswere being used on the Morris Street job. although heknew that Norman was resorting to contract rentals. AsforWilliams, Coy, and Soots, their credibility as wit-nesses is not enhanced by some items of their testimony.Williams admitted that he was not paying any socialsecurity taxes, nor withholding any income taxes fromwhat he was paying his employees. Coy, in addition tocontradicting himself in the matter of his pay, con-tradicted himself about the dumping of his,load afterRoberts appeared on the jobsite on Wednesday, March29. After testifying that he dumped his load after Williamstold him over the telephone to do so, he admitted that hehad already dumped his load before he had even spokentoWilliams. Soots did not directly contradict himself intestifying that he overheard Roberts tell Coy to dump hisload because Norman's lowboy was not covered by aTeamsters contract. But Soots admitted that he was 10 to20 feet away at the time, and, considering that a bulldozerwas going full blast while Roberts was talking to Coy, itis hard to believe that Soots could overhear anything.Despite the fact that the General Counsel's witnessesoutnumber those of the Respondent by 5 to 2, I acceptthe testimony of Poling and Roberts, who seem to me tobe more credible witnesses. After all, the concept ofmathematical proofs is not embodied in the modern lawof evidence, and the testimony of Poling and Roberts ismore consonant with reason. While I do not agree withcounsel for the Respondent that it is inconceivable thatRoberts was bent on getting Norman to sign a contractwith the Union that would cover the lowboy - after all, al-most anything is conceivable, and Roberts could have de-manded a contract out of pique or a spirit of vengefulnesswhen he discovered that he could not obtain enforcementof the contract which the Union had with Hunt - I doagree that it is not very likely that the union businessagents would have made the extreme demands that are at-tributed to them. Since the lowboy was used so in-frequently, it represented a trivial issue. Moreover, theissue had been satisfactorily settled 4 years previously,and the Union had made no trouble for Norman on any ofhis other jobs. Since Williams' truckdrivers were alreadymembers of the Union, there would also be small point inthe Union demanding recognition and a contract coveringthem. I find, therefore, that Poling and Roberts did nomore than attempt to persuade Staley to secure enforce- 160DECISIONSOF NATIONAL LABOR RELATIONS BOARDmentof the wagescale provisionsof the Union's contractwith Hunt.B.Concluding FindingsThe present case would seem to fall in that class ofsecondary boycott cases in which the union seeks to justi-fy its actions by asserting that it was only seeking to en-force a contract right against the alleged secondary em-ployer or employers. It is a characteristic of this class ofcases that they not infrequently involve also the issuewhether the union's conduct was primary or secondary,and that the decisions with respect to this issue have oftenbeen marked by difficulties leading to dissent,for the at-tempt to enforce a contract right carries with it at least anaura of primary activity. The Board has held, with courtapproval,to be sure,that in its attempt to enforce a con-tract right against an employer a union may not take ac-tion that would violate the positive prohibitions of Sec-tion 8(a)(4)(i) or (ii)(B).2 The question is, therefore,whether this occurred in the present case.To establish a violation of Section 8(a)(4)(i)(B), it mustbe shown that the labor organization involved caused astrike or work stoppage or induced or encouraged em-ployees to strike or refrain from working with the objectof compelling one employer to cease doing business withanother,and to establish a violation of 8(b)(4)(ii)(B) itmust be shown that a labor organization threatened,coerced, or restrained an employer with the same object.There is no doubt that a work stoppage occurred in thepresent case when Roberts pulled the truckdrivers off theMorris Street job. But for this conduct to be unlawful, itmust be also shown that it was not primary activity, forthe proviso to Section 8(b)(4) provides that it shall not beconstrued to make unlawful,where not otherwise unlaw-ful, any primary strike. The theory upon which the com-plaint is based is that the Respondent caused the em-ployees of Williams to stop work until and unless Normanawarded the operation of the lowboy to members of theRespondent,and that the Respondent threatened,restrained, and coerced Hunt and/or Williams with theobject ofsecuring either the assignmentof the lowboyoperation to the Respondent or of inducing Hunt to can-cel his contract with Norman or of forcing Norman torecognize the Respondent and bargain with it,although ithad not been certified as the representative of Norman'semployees. It is upon this theory that counsel for theGeneral Counsel has predicated his assumption that thequarrel of the Respondent was with Norman,who wouldthus be the primary employer.The theory of the complaint is not supported by thecredited evidence. The object pursued by the Respond-ent's representatives was neither to effect a change ofwork assignment,so far as the lowboy was concerned,nor to obtain recognition or a contract for the Teamsters.Their object was rather to secure the payment of thetruckdrivers in accordance with the union wage scale, andthere was,nothing unlawful in itself in this objective, nordid the pursuit of this objective, as is often the case,necessarily involve either a partial or complete cessationof doing business,either conditionallyor alternatively.Article VI of the contract between the Respondent andHunt did encompass a good many more objectives than2SeeLocal1976,Carpenters (Sand Door & Plywood Co.) v. N.L.R.B.,357 U.S. 93;N.L.R.B. v. Bangor Building Trades Council, AFL-CIO,278 F.2d 287,290 (C. A. 1).were pursued in the present case but the dispute was con-fined by the union representatives to the failure to ob-serve the union wage scale. Although the issue of thefringe benefitswas mentionedby the unionrepresenta-tives in their contacts with Staley and Soots, thegrievance that they actually filed made no mention ofthem. There are no "hot cargo" or union preference ele-ments involved in a dispute about union wages, and sucha dispute does not necessarily involve the cessation ofdoing business between the disputants. Such a dispute isamenable to settlement by litigation in the courts, or bythe filing of a grievance where the contract between theparties contains a grievance procedure. In the presentcase, the Respondent actually invoked the grievanceprocedure, after it discovered that the work had beencompleted, and that the work stoppage had, therefore,proven ineffectual.Ido not find, moreover, that any threats were made bythe Respondent's representatives in pursuing their objec-tive of enforcing the union wage scale. The only remarkmade by Roberts to Hunt and Williams was to the effectthat "one of the three, Hunt, Williams, or Norman, wouldhave to pay the difference between what the union scalerequired and what the truckdrivers were actually beingpaid." This was not a threat within the meaning of Section8(b)(4)(ii)(B), since, as already indicated, the objectivecould readily be attained without ceasing to do businesswith any of the disputants. A threat to sue is never athreat in the legal sense. It has been specifically held thatbringing a lawsuit is not coercion within the meaning ofSection 8(b)(4).3 Equally vague and uncoercive was thetalkabout Norman getting right with the TeamstersUnion, or straightening out his relationship with them.Since there were no threats within the meaning of Section8(b)(4)(ii)(B), I cannot find a violation of this provision.The most puzzling question in the present case, oncethe issue of the lowboys is eliminated, is who is really tobe regarded as the primary employer. This questionseemsto troublealso counselfor the General Counsel,notwithstanding his acceptance of the lowboy theory andof Norman in the role of primary employer. Disregardingthe procedural problem which it would involve, he arguesthe alternative positions that "if the Respondent claimshis dispute was with Hunt, he induced Williams' em-ployees, whereas if Respondentclaimsthe dispute waswith Williams, he induced Coy, in Roberts' own words,to cease work on the `Hunt Paving' job. Anyway hewants it, Roberts, an admitted agent of the Respondent,violated the Act." But Coy was an employee of Williams,and if Williams was the primary employer, Section8(b)(4)(i)(B) would not have been violated, since the workstoppage would have been privileged as primary activity.Indeed, counsel for the General Counsel argues that thetruckdrivers were all employees of Williams, and, if this.were so, Williams would be the primary employer. Ac-tually,it isclear from the record as a whole that thedrivers of the leased trucks, as well as the owner-drivers,worked under the direction and control of Soots, Nor-man's superintendent, and the question arises whetherWilliams acted only as a front for Norman. This is aquestion which I do not deem it necessary to decide, how-ever, for this would make Norman the employer of thetruckdrivers, and the primary employer in the con-3Local Union No. 48, Sheet Metal Workers v. Hardy Corporation,332F.2d 682(C.A. 5). LOCAL NO. 716 (NORMAN CONTRACTORS, INC.)troversy,whichwould concern the wages of thetruckdrivers rather than the operation of the lowboy. IfNorman were the primary employer in this controversy,the work stoppage would be, of course, primary activity,and so, again privileged.CONCLUSIONS OF LAW1.The Respondent,Local No. 716,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,is a labor organization within themeaning of Section2(5) of the Act.2.Local103, International Union of Operating En-gineers,AFL-CIO,is also a labor organization within themeaning of Section2(5) of the Act.1613.The Hunt Paving Company, Inc., Joe R. NormanContractors, Inc., and Arthur Williams, an individual, areemployees engaged in commerce or in an industry affect-ing commerce within the meaning of Section 2(6) and (7)of the Act.4.By engaging in the activities described in section IIIof this decision, the Respondent has not engaged in unfairlabor practices affecting commerce within the meaning ofSection 8(b)(4)(i) and (ii)(B) of the Act.RECOMMENDED ORDERIn view of my findings of fact and conclusions of law,I recommend that an order be entered dismissing thecomplaint.